Citation Nr: 1014465	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-28 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 
1966 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
granted the Veteran's claim for service connection for 
Type II Diabetes Mellitus as a residual of exposure to 
herbicides in Vietnam and assigned an initial 10 percent 
rating retroactively effective from January 11, 2005, the 
date of receipt of this claim.  The Veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a Veteran appeals his initial 
rating, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).  

In January 2009, the Board issued a decision granting two 
other claims the Veteran also had appealed - for service 
connection for bilateral hearing loss and tinnitus.  Whereas 
the Board remanded his remaining claims - for service 
connection for dyspepsia (claimed as a stomach disorder) and 
for a higher initial rating for his diabetes, to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.

In a January 2010 decision since issued, on remand, the AMC 
granted service connection for gastric ulcer with 
gastroesophageal reflux disease (GERD) and dyspepsia (claimed 
as stomach problems) and assigned an initial 10 percent 
rating for this disability retroactively effective from 
August 12, 2004, the date of receipt of this claim.  The 
Veteran has not since appealed either this initial rating or 
effective date assigned for this disability, so this claim is 
no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (indicating that, where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second notice of disagreement (NOD) thereafter must 
be timely filed to initiate appellate review of the claim 
concerning "downstream" issues such as the compensation level 
assigned for the disability and the effective date).  
See, too, 38 C.F.R. § 20.200 (2009).

The Board sees that the Veteran's representative, in a March 
2010 informal hearing presentation, sought referral to the RO 
this claim of service connection for gastric ulcers.  But, as 
mentioned, this claim already has been granted.

As for the remaining claim for a higher initial rating for 
the diabetes, the AMC issued a supplemental statement of the 
case (SSOC) in January 2010 continuing to deny this claim and 
has since returned the file to the Board for further 
appellate consideration of this sole remaining issue.


FINDING OF FACT

Although the Veteran follows a restricted diet as a means of 
treating his diabetes, he does not use insulin or an oral 
hypoglycemic agent or require regulation of his activities.  


CONCLUSION OF LAW

The criteria are not met for an initial disability rating 
higher than 10 percent for the Type II Diabetes Mellitus.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.10, 4.21, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2004 and February 2009.  These letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  That initial letter addressed the requirements for 
establishing his entitlement to service connection, since his 
claim arose in that context, which, as mentioned, was granted 
in the January 2005 decision at issue.  Thus, as his 
downstream claim for a higher initial rating was appealed 
directly from the initial rating assigned following that 
grant of service connection, no further § 5103(a) notice is 
required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); see 
also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, 
once a NOD has been filed, for example contesting the rating 
assigned, the notice requirements of 38 U.S.C. §§ 5104 and 
7105 regarding rating decisions and SOCs control as to the 
further communications with the Appellant, including as to 
what evidence is necessary to establish a more favorable 
decision with respect to downstream elements of the claim.  
And the RO provided this required SOC in September 2006 
discussing the reasons and bases for not assigning a higher 
initial rating and citing the governing statutes and 
regulations.

In any event, a March 2006 letter and the February 2009 
letter already mentioned discussed the downstream disability 
rating and effective date elements of the claim.  And of 
equal or even greater significance, after providing that 
additional Dingess notice, the AMC readjudicated the claim 
for a higher initial disability rating in the January 2010 
SSOC - including considering the additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.  So the timing defect in the 
provision of that additional notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records (STRs) 
and VA and identified private treatment records and arranged 
for a VA compensation examination in November 2005 to assess 
the severity of his diabetes.  And at the Board's request, on 
remand, the AMC arranged for another VA compensation 
examination in February 2009 to reassess the severity of this 
condition.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2009).  Here, as mentioned, the last VA 
compensation examination of the Veteran's diabetes was in 
February 2009, so relatively recently.  Consequently, another 
examination to evaluate the severity of this disability is 
not warranted because there is sufficient evidence, already 
of record, to fairly decide this claim insofar as assessing 
the severity of this condition.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements.

II.  Analysis-Entitlement to a Higher Initial Rating for 
Type II Diabetes Mellitus

The Veteran contends his service-connected diabetes warrants 
an even higher initial rating.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the Veteran's disability in reaching 
its decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, a bit more discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In this case, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  See also, however, Hart v. Mansfield, 21 
Vet. App. 505 (2007) (more recently indicating that, 
in determining the current level of disability, this 
necessarily also includes considering whether the rating 
should be "staged").  And similarly, where, as here, 
the Veteran has expressed dissatisfaction with the assignment 
of an initial rating, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126

The Veteran's Type II Diabetes Mellitus is currently 
evaluated under DC 7913 as 10-percent disabling, 
retroactively effective from January 11, 2005.  

Under 38 C.F.R. § 4.119, DC 7913 (2009), diabetes mellitus 
that is manageable by restricted diet only is rated 10 
percent disabling.  A higher rating of 20 percent is assigned 
for diabetes mellitus requiring insulin and a restricted diet 
or an oral hypoglycemic agent and a restricted diet.  
The next higher rating of 40 percent is assigned when the 
disability requires insulin, restricted diet, and regulation 
of activities.  An even higher 60 percent disability rating 
is warranted when the diabetes mellitus requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  


The maximum possible 100-percent rating is warranted if the 
diabetes requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
three hospitalizations a year or weekly visits to a diabetic 
provider, plus either progressive loss of weight and strength 
or signs that would be compensable if separately evaluated.  
In addition, compensable complications from diabetes mellitus 
are evaluated separately, unless they are part of the 
criteria used to support a 100 percent evaluation.  
See Diagnostic Code 7913, Note (1).  Quite significantly, 
though, noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.  Id.  

The Court has held that, in order to demonstrate a regulation 
of activities, "medical evidence" is required to show that 
both occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).  The phrase "regulation of activities" means 
"avoidance of strenuous occupational and recreational 
activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (defining the term within the 
criteria for a 100-percent rating)).  

The evidence of record does not support a rating above the 10 
percent currently assigned.  38 C.F.R. § 4.7.  There is no 
competent evidence that the Veteran's diabetes requires 
insulin or an oral hypoglycemic agent.  The November 2005 VA 
examination report confirms that he is on a restricted diet 
to control his diabetes, and he reported that he watches his 
sugar intake.  However, the November 2005 VA examiner also 
indicated the Veteran is not on any medication such as 
insulin to control his diabetes.  Similarly, the February 
2009 VA examination report observed that he requires no oral 
medications and insulin injections to control his diabetes.  
So, while his diabetes mellitus requires a restricted diet, 
which is required for the current 10 percent rating, there is 
simply no medical evidence that his diabetes also requires 
insulin or an oral hypoglycemic agent, necessary for a higher 
20 percent rating.  

There is also no competent evidence that control of the 
Veteran's diabetes requires restriction or regulation of his 
activities.  To the contrary, the November 2005 VA 
examination report indicated he does not have to restrict his 
activities to control his blood sugar and prevent 
hypoglycemic reactions.  He more recently reported to the 
February 2009 VA examiner that his activities are restricted 
due to his diabetes - particularly insofar as yard work, 
exercise, walking, and mowing the lawn.  In this regard, he 
said that he must ensure he eats prior to engaging in these 
activities or, else, have a snack handy so his blood sugar 
does not get too low.  But his lay allegations concerning 
this are not tantamount to concluding there is a medical 
restraint or regulation of his activities of the type 
contemplated by DC 7913.  There is simply no supporting 
medical evidence on file suggesting a physician has 
prescribed restriction or regulation of his activities to 
treat the diabetes, especially not that he regulate them in 
the sense of avoiding strenuous occupational and recreational 
activities.  See Camacho, 21 Vet. App. at 362.  In fact, the 
Veteran even admitted to the February 2009 VA examiner that 
"his diabetic control is not so tenuous that he must avoid 
strenuous occupational and recreational activities because of 
its adverse impact on blood sugar levels."  "Regulation of 
activities" is an essential requirement for any of the even 
higher 40, 60, and 100 percent disability ratings under DC 
7913.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
(use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met).  

Moreover, the Veteran fails to demonstrate other requisite 
manifestations of his diabetes to warrant a higher 60 or 100 
percent rating.  Indeed, he denied any hospitalizations for 
ketoacidosis or hypoglycemic reactions during both the 
November 2005 and February 2009 VA examinations.  He also 
told those examiners that he only sees his diabetic care 
provider every two to three months.  And although he showed 
some weight loss following bariatric surgery in 2003, 
he instead had gained weight by the time of his subsequent 
November 2005 and February 2009 VA examinations.  So, in 
short, the medical evidence of record provides highly 
probative evidence against his claim.  



Despite the Veteran's contentions of diminishing eyesight at 
his personal hearing, the December 2005 and February 2009 VA 
eye examinations found no sign of diabetic changes in his 
vision and no retinopathy.  Some established diabetes 
complications, although currently noncompensable, are already 
separately service connected.  This additional associated 
disability includes peripheral neuropathy in his hands and 
feet.  He has separate 10 percent ratings for each foot, and 
separate 0 percent (i.e., noncompensable) ratings for each 
hand.  So to the extent he has this additional impairment, he 
already is being separately compensated for it.

In addition to the medical evidence, the Board has considered 
the Veteran's personal assertions in support of his claim.  
He is competent, as a layman, to report on that as to which 
he has personal knowledge, such as his personal hearing 
testimony of experiencing "dizzy spells."  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  On the other hand, as a 
layman, without the appropriate medical training and 
expertise, he is not also competent to provide a probative 
(persuasive) opinion on a medical matter, especially the 
severity of his service-connected diabetes in terms of the 
applicable rating criteria.  Given the medical complexity of 
this disability and its associated complications, supporting 
medical findings are needed to address these rating 
requirements.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Since the Veteran's diabetes has never been more than 10-
percent disabling at any time since the effective date of 
service connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  And as the preponderance 
of the evidence is against this claim for an initial 
disability rating higher than 10 percent, the "benefit-of-
the-doubt" rule is inapplicable, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's diabetes has markedly interfered 
with his ability to work, meaning above and beyond that 
contemplated by his 10 percent schedular rating.  
See 38 C.F.R. § 4.1, indicating that, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily - if not exclusively, on an 
outpatient basis, not as an inpatient, much less a frequent 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

The claim for an initial rating higher than 10 percent for 
Type II diabetes mellitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


